Case 1:20-cv-03650-KPF Document 67-1 Filed 01/22/21 Page 1 of 3
Case 1:20-cv-03650-KPF Document 67-1 Filed 01/22/21 Page 2 of 3




             [Note on Para. 8: Please see note by counsel at end of this declaration]
      Case 1:20-cv-03650-KPF Document 67-1 Filed 01/22/21 Page 3 of 3




NOTE BY PLAINTIFF'S COUNSEL: Mr. Barnar has informed counsel that Paragraph 8
should be corrected to read: "The Physician Assistant comes in every late morning/or noon
to run sick call, but the Dr. who should make her daily rounds to the unit never seems to do so."
